UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6430


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MARIO DUANE LYONS,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcolm J. Howard,
Senior District Judge. (5:01-cr-00162-H-1)


Submitted:    August 26, 2009                 Decided: September 2, 2009


Before TRAXLER,     Chief   Judge,   and   GREGORY   and   SHEDD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Mario Duane Lyons, Appellant Pro Se. Anne Margaret Hayes,
Rudolf A. Renfer, Jr., Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Mario Duane Lyons appeals the district court’s order

denying   his    motion     for    a    sentence    reduction     pursuant      to    18

U.S.C. § 3582(c) (2006).               We have reviewed the record and find

no reversible error.            Accordingly, we affirm for the reasons

stated    by    the    district        court.       United   States      v.     Lyons,

5:01-cr-00162-H-1 (E.D.N.C. Feb. 27, 2009).                      We dispense with

oral   argument       because     the    facts     and   legal    contentions        are

adequately      presented    in    the     materials     before    the   court       and

argument would not aid the decisional process.



                                                                              AFFIRMED




                                           2